Citation Nr: 0429714	
Decision Date: 11/03/04    Archive Date: 11/10/04	

DOCKET NO.  03-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Upon review of the file, it would appear that the veteran 
seeks service connection for chronic tinnitus.  Inasmuch as 
this issue has not been developed and certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current bilateral defective hearing is related 
to service.


CONCLUSION OF LAW

Bilateral defective hearing was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (2002).  The VCAA includes an enhanced duty on the part 
of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
July 2001, more than one year prior to the initial AOJ 
decision in August 2002 which denied service connection for 
bilateral defective hearing.  Specifically, in a letter of 
July 2001, the veteran was provided with the opportunity to 
submit evidence, notified of what evidence was still required 
to substantiate his claim, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in his possession.  The veteran 
was also provided with a Statement of the Case in January 
2003, and a Supplemental Statement of the Case in December 
2003, which apprised him of various VA actions in his case.

In addition, the veteran has been provided an opportunity to 
present evidence and to attend the hearing at the RO before a 
Decision Review Officer, or before a Veterans Law Judge at 
the RO, or in Washington, D.C.  In point of fact, the veteran 
offered testimony in support of his claim during the course 
of a videoconference hearing before the undersigned Veterans 
Law Judge in July 2004.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  In addition, the veteran 
was given ample time to respond.  Furthermore, the Board 
notes that the VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  Under 
the facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once that has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Under the 
circumstances, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claim, and of the evidence necessary to 
complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue on appeal.

Factual Background

Pertinent evidence of record is to the effect that, while in 
service, the veteran served as a Field Artillery Unit 
Commander.

An inservice audiometric examination conducted in December 
1952 revealed pure tone air conduction threshold levels, in 
decibels, as follows:





HERTZ




250
500
1000
2000
4000
8000
RIGHT
-5 (10)
-5 (10)
-5 (5)
10 (20)
-5 (0)
15 (25)
LEFT
-5 (10)
-5 (10)
-10 (0)
-5 (5)
5 (10)
15 (25)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes].

An audiometric examination conducted as part of the veteran's 
service separation examination in March 1966 revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:



HERTZ



500
1000
2000
4000
RIGHT
15 (30)
15 (25)
15 (25)
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
15 (20)

[Once again, the figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes].  
Hearing for both the whispered and spoken voice was 15/15 in 
each ear.

A private audiometric examination conducted in March 2001 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT
15
20
25
40
60
65
95
70
LEFT
15
20
25
40
55
70
70
60

Speech discrimination ability was 84 percent in the veteran's 
right ear, and 96 percent in the left ear.  In correspondence 
accompanying that audiometric examination, the veteran's 
private physician indicated that the veteran had been in the 
service for 23 years, "where he was exposed to loud noise in 
the artillery."  The veteran's audiogram was described as 
showing a profound nerve deafness, with discrimination of 84 
percent on the right and 96 percent on the left.  According 
to the veteran's physician, the veteran was definitely 
affected by acoustic trauma secondary to noise exposure while 
in the service.

In April 2002, a VA physician reviewed the veteran's records.  
As part of that review, the physician indicated that the 
veteran had served in the military for 22 to 23 years.  
Additionally noted was that the veteran was "in the 
artillery," where he was exposed to loud noise.  The 
physician indicated that he had reviewed the veteran's 
records, and that those records showed that the veteran's 
last hearing test in the military was conducted in March 
1966.  This was at approximately the time that the veteran 
retired from the military.  The examiner indicated that at 
that time, the veteran's hearing was reportedly normal for 
the frequencies up to and including 4000 cycles per second in 
both ears.  He further stated that according to the veteran's 
records, there was no complaint of hearing loss in 1966.

The examiner noted that the veteran had been seen by an ear, 
nose, and throat service in 2001, at which time the private 
physician commented that the veteran had bilateral severe 
hearing loss in the mid to high frequencies due to noise 
exposure.  However, in the opinion of the VA physician, it 
was doubtful that the ear, nose, and throat physician who had 
reached that conclusion had access to the veteran's records 
dating back to 1966.  According to the VA physician, had the 
private physician had access to the veteran's records, he 
might have "come to a different conclusion."

Reportedly, the recent VA audiometric evaluation revealed a 
hearing loss starting in the right ear at 1500 cycles per 
second, going all the way out to 4000 cycles per second.  
Also noted was hearing loss in the left ear starting at 1500 
cycles per second, going all the way to 8000 cycles per 
second.  Based on such findings, the examiner concluded that 
the veteran suffered from a bilateral sensorineural hearing 
loss.

In the opinion of the evaluating physician, the audiogram 
performed in 1966 showed normal hearing out through 4000 
cycles per second, indicating that the veteran had no hearing 
loss in either ear in 1966 at the time of his discharge from 
service.  Any hearing loss above 4000 cycles per second in 
1966 was never documented.  According to the evaluating 
physician, there was little reason for the veteran to undergo 
a compensation and pension examination, since his hearing was 
normal through 4000 cycles per second in both ears at the 
time of his discharge, despite the fact that he was exposed 
to artillery noise during his 22 or 23 years of active duty.

In August 2003, a VA audiometric examination was 
accomplished, during which the claims folder was reviewed.  
Based on that review, the examiner stated that test results 
from 1952 and at the time of the veteran's retirement 
physical examination in March 1966 revealed hearing within 
normal limits bilaterally.  The examiner noted that other 
test results dating from 1960, 1962, and 1963 were not valid, 
inasmuch as they were the result of responses to a "whispered 
test."

According to the examiner, the veteran had spent 23 years in 
the military service, retiring in 1966.  His chief complaint 
was hearing loss.  Reportedly, the veteran's service history 
included hazardous noise exposure in heavy artillery with no 
ear protection.  When questioned, the veteran denied any 
occupational or recreational noise exposure.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
70
95
LEFT
30
35
50
60
80

Speech recognition scores utilizing the Maryland CNC word 
lists were 88 percent in the veteran's right ear, and 76 
percent in the left ear.  The pertinent diagnosis was of a 
mild to severe sloping sensorineural hearing loss 
bilaterally.  In the opinion of the examining audiologist, it 
was not likely that the veteran's current hearing loss was 
the result of noise exposure in the military, in view of 
audiometric results in 1966 that indicated his hearing to be 
within normal limits.  The fact that the veteran first noted 
a hearing problem less than 10 years ago also indicated that 
he had no problem during the time he was in the military, or 
during his subsequent teaching career.

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in July 2004, the veteran 
offered testimony regarding the nature and etiology of his 
current hearing loss.

In correspondence of September 2004, the veteran's private 
physician wrote that the veteran had been followed in his 
office for hearing loss, and that the veteran's history 
showed that he was in service for 23 years, where he spent 
his entire time in the artillery.  Reportedly, an audiometric 
examination was consistent with profound nerve deafness, with 
a discrimination score of 84 percent in the right ear and 96 
percent in the left ear.  The veteran averaged a loss of 30 
decibels in the right ear and 35 decibels in the left ear, 
with the greatest loss noted in the higher frequencies.  
According to the veteran's private physician, the veteran was 
"definitely affected by acoustic trauma secondary to noise 
exposure and, likely as not, his hearing loss (was) the 
direct result of his military service."

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).

In the case at hand, at the time of a service audiometric 
examination in December 1952, elevated pure tone air 
conduction thresholds at 8000 Hertz in each of the veteran's 
ears were present, after conversion of the data to the 
current ISO (ANSI) values.  On subsequent service separation 
examination in March 1966, elevated pure tone thresholds were 
present at 500 Hertz, 1000 Hertz, and 2000 Hertz in both the 
right and left ears.  Those elevated pure tone thresholds are 
beyond the range of normal hearing, and indicate some degree 
of hearing loss.  CURRENT MEDICAL DIAGNOSIS AND TREATMENT 
110-11 (Stephen A. Schroeder et. al. eds., 1988) as cited in 
Hensley v. Brown, 5 Vet. App. 155 (1993) ("the threshold for 
normal hearing is from 0 to 20 [decibels], and higher 
threshold levels indicate some degree of hearing loss").

The Board notes that private audiometric examination in March 
2001 revealed present "hearing loss disability" as defined by 
the provisions of 38 C.F.R. § 3.385 (2003).  Moreover, in the 
opinion of the veteran's private physician, he had been 
"affected by acoustic trauma secondary to noise exposure 
while in the service."  That same physician, in a statement 
of September 2004, offered his opinion that the veteran had 
been "definitely affected" by acoustic trauma secondary to 
noise exposure, resulting in hearing loss which was as likely 
as not the direct result of his military service.

The Board observes that, based on the evidence of record, the 
veteran apparently spent a good part of his military career 
as a member of the field artillery, a setting in which, 
presumably, he was exposed to considerable acoustic trauma.  

Additionally, the Board has taken into consideration various 
opinions by a VA otologist and audiologist to the effect that 
the veteran's hearing loss did not, in fact, have its origin 
during his period of active service.  Those opinions appear 
to have been based in large part on the fact that, at the 
time of the veteran's service separation examination in 1966, 
his hearing was within normal limits.  However, for 
audiometric examinations conducted by a service department 
prior to October 31, 1967, it is imperative to convert ASA 
units to ISO (ANSI) units prior to a determination regarding 
the existence of hearing loss.  Clearly, based on the 
evidence of record, neither the VA otologist nor audiologist 
performed this conversion.  As is clear from the above, once 
the conversion to ISO (ANSI) units is performed, the 
existence of "some degree of hearing loss" in service.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the 
VA examiners appeared to be under the impression that 
disabling hearing loss had to be present in service for the 
disability to be service-connected.  However, such is not 
necessarily the case.  See 38 C.F.R. § 3.303(d). 

Here, the Board finds the evidence to be in equipoise, with 
competent opinions both in favor of and against the claim.  
Under such circumstances, and with the resolution of all 
reasonable doubt in the veteran's favor, service connection 
for bilateral defective hearing is granted. 


ORDER

Service connection for bilateral defective hearing is 
granted.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



